Citation Nr: 1533284	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for mild degenerative changes of the thoracic spine claimed as lumbar disc disease.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to a higher initial rating for allergic rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2012; a statement of the case was issued in July 2013; and a substantive appeal was received in September 2013.   

The Veteran presented testimony at a Board hearing in May 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a left shoulder disability and entitlement to an increased rating for allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence shows that the Veteran's low back disability began during service.

2.  The weight of the evidence is against a finding that a left knee disability was manifested during the Veteran's active service or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for an award of service connection for a left knee disability, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2010 and August 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his left knee disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that a left knee disability, first reported many years post service, had its onset in service or is otherwise related thereto.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 


Low back

The Veteran testified that while descending from a ladder (from the second deck to the first deck), he fell and sustained an injury to his low back and left shoulder.  The Veteran's representative referred to treatment records dated July 1991 and October 1992, thereby indicating that the low back disability was a chronic disability.

The Board notes that the July 1991 service treatment records reflect that the Veteran slipped down steps and landed on his left shoulder.  There is no mention of a back disability at that time (VBMS, 8/5/10, pgs. 5-6).  

An October 1992 treatment report reflects that the Veteran fell "last night" and sustained an injury to his back (VBMS, 9/18/14, p. 15).  Subsequent reports in November and December 1992 indicate that the fall occurred at home (VBMS, 9/18/14, pgs. 10-14).  In any event, there is no dispute that the Veteran sustained a low back injury during service.  The RO denied the claim based, in part, on the opinion of the September 2011 VA examiner.  The examiner stated, in a September 2011 Report of Contact, that the Veteran sustained a lumbar contusion in January 1993 and that it was treated with muscle relaxers and heat.  The examiner stated that no care was required until years later.

The VA examiner erroneously stated that the Veteran sustained a lumbar contusion in January 1993.  To the contrary, the Veteran sustained the injury in October 1992.  Moreover, the medical evidence reflects that he was treated on several occasions in October 1992, November 1992, December 1992, and January 1993.  The January 1993 treatment report specifically noted that the Veteran has "low back pain which is not improving."  [Emphasis in original] (VBMS, 9/18/14, p. 5).  The report noted that the Veteran was not improving enough on naproxen and Robaxin.  The plan at that time was to refer the Veteran for physical therapy, and to continue the naproxen and Robaxin.  He was also put on light duty for one week, with no marching, standing, jogging, or lifting weights of greater than 15 pounds.  The Veteran was discharged from service in January 1993.

The Veteran testified that his back pain has been continuous since service.  He testified that when he was discharged, the military extended the option to follow up with him when he was on shore.  He testified that he didn't continue with treatment because he was trying to hold a job and he couldn't get off work enough to go to the appointments (HT, pgs. 3-4).  The Board notes that his testimony is substantiated by the record in this regard.  In March 1994, the Veteran filed service connection claims for a back disability, hearing loss, a psychiatric disability, a right leg disability, and a groin disability.  He was scheduled for numerous VA examinations in May 1994.  The records reflect that the Veteran went to one examination (for his back); but he cancelled the other examinations because he could not take any more time off work.  

The May 1994 VA examination included an MRI that revealed a small central disc herniation at L4-5 indenting the ventral aspect of the thecal sac.  The examiner listed his prognosis as guarded.  Objective findings included decreased range of motion, objective evidence of pain during range of motion, and mild/moderate paraspinous muscle spasms.

The September 2011 VA examination report notes September 2004 x-rays showing a diffuse disc bulge at L5-S1 with mild bilateral foraminal stenosis and with no central spinal stenosis; diffuse disc bulge at L4-L5 with central and right paramedian protrusion with mild central spinal stenosis and mild right and left foraminal stenosis; and mild bilateral foraminal stenosis at L3-L4. 

The September 2011 VA examiner also noted that March 2011 x-rays revealed mild degenerative changes of the thoracic spine.

The Board finds that the Veteran sustained a low back injury in October 1992.  He received treatment for it through his discharge from service in January 1993.  At that time, the low back pain had not improved and his doctors recommended physical therapy.  The Veteran admitted to not seeking treatment shortly after service because he could not take off work.  However, he offered credible testimony that he self-medicated with over the counter pain killers.  He filed a claim for a low back disability in March 1994 (14 months after discharge from service).  He was shown to have a herniated disc, decreased range of motion, objective evidence of pain, and muscle spasms in May 1994 (16 months after discharge from service).

The Board finds, that in affording the benefit of the doubt to the Veteran, that the preponderance of the evidence weighs in favor of the claim.  Consequently, the Board finds that service connection for a low back disability is warranted. 
      
Left knee

The Veteran testified that he injured his left knee in the same accident in which he injured his low back (HT, pgs. 3, 7) and that his post-service treatment has been essentially the same as that of his back (HT, p. 8).  

The service treatment reports fail to reflect any findings referable to the Veteran's left knee.  The Veteran's July 1992 and January 1993 separation examinations yielded normal findings with respect to the Veteran's lower extremities  (VBMS, 9/18/14, pgs. 21-26).  Moreover, none of the post service treatment records reflect any left knee findings.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
The Board notes the gap of approximately 17 years between the Veteran's separation from service and his claim for service connection for a left knee disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's contention is that he injured his left knee when he injured his back, and that his post service treatment has been similar.  However, the Board notes that although the back injury in service is well documented, there are no left knee findings at all.  Additionally, in March 1994, the Veteran filed claims of service connection for a back disability, a right leg disability, a groin disability, a psychiatric disability, and hearing loss.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a left knee disability at that time very strongly suggests that he was not indeed experiencing any symptoms at that time or, if he was, he did not believe that they were attributable to his active service. 

For the above reasons continuity of symptomatology is not demonstrated here.  

The Veteran himself believes that his alleged left knee disability is related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left knee disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against the claim under the applicable the theories of service connection under 38 C.F.R. § 3.303(b) and (d), the 
benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a left knee disability is denied.


REMAND

Left shoulder

The service treatment records reflect that the Veteran incurred a soft tissue injury to his left shoulder in July 1991 (VBMS, 8/5/10, p. 5).  The Veteran has reported current left shoulder symptoms.    

The Board finds that a VA examination is warranted for the purpose of determining the nature and etiology of the disability.  

Allergic rhinitis

The Veteran's most recent VA examination took place in September 2011.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran testified that in the past year, his doctors have suggested that surgery may be necessary to treat his disability (HT, pgs. 10-12).  He also stated that over the course of the past three years, his disability has continued to turn into bronchitis, as opposed to the common cold.  Consequently, although the Veteran did not explicitly state that there has been a worsening of the disability, it does appear from his testimony that the September 2011 examination may not accurately represent the current severity.

The Board finds that a VA examination is warranted for the purpose of determining the current severity of his allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination for the purpose of determining the nature and etiology of his left shoulder disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include a July 1991 soft tissue injury sustained during service. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his allergic rhinitis.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


